DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior claim objection has been withdrawn in view of the amendments filed 04/13/2022.
The prior claim rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments filed 04/13/2022.
Claim 2 has been incorporated into claim 1. Thus, the prior rejections under 35 U.S.C. §102 have been withdrawn.
The prior rejections under 35 U.S.C. §103 have been withdrawn. All pending claims are allowable. See reasons for allowance below.

Allowable Subject Matter
Claims 1, 3, 5-6 are allowed. 
The following is an examiner’s statement for reasons for allowance:
In the response filed 04/13/2022, Applicant amended claim 1. Amended claim 1 recites, “a first surface of a first electrode collector plate is in contact with a surface of the first bent portion on the first pole terminal side, and the first pole terminal is directly connected to a second surface of the first electrode collector plate” and “…the first pole terminal includes an outer projection portion and an inner projection portion that are formed at respective center portions of outer and inner surfaces of a disk portion, the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side” (emphasis added). The recited claim limitations, when taken as a whole, are patentable over the prior art.
The closest prior art is: JP’506 (JP2001093506A), Takeshi (WO0039868A1), and Masumoto (US20130316209A1; newly cited art).
JP’506 (JP2001093506A) teaches the features of claim 1 (see non-final rejection issued 01/13/2022) except for the ring-like second insulating member and the newly amended feature of (1) a first pole terminal includes an outer projection portion and an inner projection portion that are formed at respective center portions of outer and inner surfaces of a disk portion, the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side and (2) the first pole terminal is directly connected to a second surface of the first electrode collector plate.
As noted in the rejection issued 01/13/2022, it would have been obvious before the effective filing date of the claimed invention to include the ring-like second insulating member of Takeshi (WO0039868A1). 
Masumoto discloses a cylindrical battery (abstract, see FIG. 1). The cylindrical battery includes a first pole terminal includes an outer projection portion and an inner projection portion that are formed at respective center portions of outer and inner surfaces of a disk portion, the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side (see FIG. 1, sealing member 12 serves as a positive electrode terminal and meets the structural limitations). 
However, JP’506 in view of Takeshi and Masumoto does not appear to teach the claimed first pole terminal having an outer projection port and an inner projection portion as discussed above where the first pole terminal is directly connected to a second surface of the first electrode collector plate (emphasis added). 
Takeshi is also relevant as a primary reference. Takeshi appears to teach the features of claim 1 except for (1) the lead-out portions do not include a first bent portion and (2) the first pole terminal is not taught. With respect to the first pole terminal, Takeshi appears to teach a first pole terminal (sealing plate construction 6, formed of filter element 6b and cap-like terminal 6c, see FIG. 5) that is directly connected to a current collecting plate (current collector 11, FIG. 5). The first pole terminal (sealing plate construction 6) of Takeshi fails to teach the limitation of claim 1 of, “…the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side.” The claim limitation is interpreted as only being possible when the first pole terminal is in the form of a unitary body. As shown by FIG. 5, Takeshi’s sealing plate construction 6 is not a unitary body, but is formed by two main components, the filter element 6b and cap-like terminal 6c. For at least these reasons, Takeshi does not teach “the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side” and does not read on claim 1.
Thus, there is no teaching, suggestion, or motivation in the prior art that would have led a person having ordinary skill in the art  to have modified one or more of JP’506, Takeshi, and Masumoto to have arrived at the claimed combination as a whole of  “a first surface of a first electrode collector plate is in contact with a surface of the first bent portion on the first pole terminal side, and the first pole terminal is directly connected to a second surface of the first electrode collector plate…[and] the first pole terminal includes an outer projection portion and an inner projection portion that are formed at respective center portions of outer and inner surfaces of a disk portion, the first pole terminal having, at a center portion thereof, a thickness that is greater than a thickness at a part of the first pole terminal on a radially outer side” (emphasis added).
For at least the above reasons, claim 1 is patentable over the cited art. Claims 3 and 5-6 depend from claim 1. Thus, by virtue of their dependency on claim 1, claims 3 and 5-6 are allowable for the same reasons as identified above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721